Altman, J. P.,
dissents and votes to reverse the amended interlocutory judgment, on the facts, to reinstate the complaint and cross claim insofar as asserted against the defendant Sarah Korfhage, and to order a new trial, with the following memorandum, in which Luciano, J., concurs. I respectfully disagree with the majority’s conclusion that the verdict in this case was not against the weight of the evidence. While it is true that a jury may reasonably find a driver to have been negligent without also finding his or her negligence to be the proximate cause of an accident (see, Rubin v Pecoraro, 141 AD2d 525), given the circumstances of this intersection accident it was "logically impossible” for the jury to have found Sarah Korfhage negligent and yet conclude that her negligence was not a substantial factor in bringing about the accident (Rubin v Pecoraro, supra, at 527). Since the jury’s finding that the appel*719lant’s negligence was the sole proximate cause of the accident could not have been reached on any fair interpretation of the evidence, the court erred in denying his motion to set aside the verdict (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Nicastro v Park, 113 AD2d 129, 134-135).